DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The amendment filed on 11/08/2021 has been entered.  Claims 16-40 have been newly added.  No claims have been cancelled.  Claims 1-40 remain pending in this application.  Applicant’s amendments have overcome the drawings objection and the 35 USC § 112(b) rejections, as previously set forth in the Non-Final Office action mailed on 09/30/2021. 

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 09/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troesch et al. KR20100017735A (hereinafter Troesch) in view of Kudo et al. US Pub 2011/0260687 (hereinafter Kudo).
 	Regarding claim 1, Troesch discloses a battery cell monitoring chipset for a battery, the battery cell monitoring chipset (includes the identification device [IDV] and the battery sensor device BS) configured to affix to the battery (Page 7, lines 263 to 264) and configured to electrically connect to battery cell electrodes of the battery (electrically connected with the terminals (BP); fig. 1 and page 7, lines 280-282), 
 	the battery cell monitor chipset comprising: 
 	a controller (page 8, lines 312-313; AE); 
 	one or more sensors (includes element TS; pages 7-8, lines 288-291) connected to the controller (see fig. 1, element AE), 
 	the one or more sensors each configured to sense at least one parameter of the battery (lines 288 to 291); 
 	a memory configured to store a battery cell ID (lines 96 to 97), and to receive (line 88-90) and store battery cell data (lines 113 to 114) based on the sensed parameters (lines 96-99); 

 	wherein the first communication interface comprises a radio frequency field unit configured to receive wireless power from a radio frequency field (claim 2, lines 24-26 and page 3, lines 84-90; radio signal) and power the battery cell monitor chipset without parasitic power draw from the battery (lines 87-88; when the identification device is formed as a transponder without its own energy source, the energy output or power provided with the request signal…).
 	However, Troesch is silent about the battery includes a plurality of battery cells.
 	Kudo further discloses a control system for an assembled battery that controls an assembled battery comprising a plurality of cells, and the plurality of cells that make up the battery BAT are divided into groups each of which contains a predetermined number of cells, with a cell controller 100 being provided to each cell group in ¶ 0027. 	
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Troesch to incorporate with the teaching of Kudo by having a battery unit includes a plurality of battery cells in the battery storage system, because it would be advantageous to obtain an operable storage capacity and to output a sufficient amount of voltage to the vehicle. 
 	Regarding claim 2, Troesch discloses a second communication interface, wherein the second communication interface is a wired interface (see fig. 1 below).
 	Regarding claim 3, Troesch discloses a second communication interface, wherein the second communication interface is a high frequency tag (page 6, lines 210-211).

    PNG
    media_image1.png
    574
    1022
    media_image1.png
    Greyscale

 	Regarding claim 4, Troesch does not disclose one or more output switches controlled by the controller.
 	Kudo further discloses the assembled battery further includes a control circuit that controls a bypass current flowing in the bypass circuit by opening and closing the switching element, in order to discharge the cell in ¶ 0007 and see fig. 1.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Troesch to incorporate with the teaching of Kudo by including the bypass circuit with at least one switching element in the system, because it would be advantageous to prevent overcharging the battery cells and further prolong the service life of the assembly battery.
 	Regarding claim 5, Troesch does not disclose wherein the one or more output switches includes a battery cell self-discharge switch configured to engage a circuit that applies a resistance across the terminals of a battery cell to drain the power from the battery cell.

 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Troesch to incorporate with the teaching of Kudo by including the bypass circuit with at least one switching element in the system, because it would be advantageous to prevent overcharging the battery cells and further prolong the service life of the assembly battery.
 	Regarding claim 6, Troesch in view of Kudo discloses the controller is programmed to engage the self-discharge switch in response to an unwanted condition (Kudo, ¶ 0007; prevent overcharging the battery cells).
	Regarding claim 7, Troesch does not disclose wherein the one or more output switches includes a battery cell bypass switch configured to engage a circuit that bypasses the battery cell that is in contact with the battery cell monitoring device.
 	Kudo further discloses the one or more output switches includes (comprises) a battery cell bypass switch configured to engage a circuit that bypasses the battery cell that is in contact with the battery cell monitoring device (¶ 0027, 0031; performs bypass current flow control for each cell according to commands from the battery controller).
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Troesch to incorporate with the teaching of Kudo by connecting bypass circuits in parallel to each of the cells, because it would be 
	Regarding claim 8, Troesch in view of Kudo discloses wherein the controller is programmed to engage the bypass switch in response to an unwanted condition (Kudo, ¶ 0035; based on overcharging or over-discharging).
 	Regarding claim 9, Troesch discloses the battery monitor further comprising a dedicated power source configured to power the controller (lines 366-368).
 	Regarding claim 10, Troesch discloses wherein the dedicated power source comprises a single battery cell located on a battery that is monitored by the battery monitor (lines 371-374).
  	Regarding claim 11, Troesch discloses wherein the wireless communication interface comprises a Near Field Communication interface (claim 10, lines 87-88).
  	Regarding claim 12, Troesch discloses wherein the Near Field Communication interface is located on the same microchip as the controller (lines 213-215).
	Regarding claim 13, Troesch discloses wherein the controller is configured to power on in response to the presence of a Near Field Communication field (¶ 0014, lines 223-236; the antenna coil activates the microchip).
 	Regarding claim 14, Troesch discloses the battery monitor further comprising an Near Field Communication coil (SES; a transmitting/receiving device) connected to the controller (AE).
 	Regarding claim 15, Troesch discloses wherein the Near Field Communication coil is isolated from conductive material of the battery terminal (see fig. 1).
Regarding claim 16, Troesch in view of Kudo discloses a power management circuit configured to enable a buck boost converter for energy harvesting from the one of the plurality of battery cells (Kudo, ¶ 0048).
 	  Regarding claims 17 and 19, Troesch discloses an arbitration interruption logic module, wherein the memory is dual ported read/write memory and the arbitration interruption logic module is configured to control read/write access to the dual ported read/write memory from the controller and the first communication interface (lines 305-307).
	  Regarding claim 18, Troesch discloses a second communication interface, wherein the second communication interface is an RFID tag, and wherein the controller is configured to selectively communicate the battery cell ID and the battery cell data over a wireless network using the first communication interface to a device at a first distance (see fig. 1 and lines 210-215) or using the second communication interface to a device at a second distance.
 	Regarding claim 20, Troesch discloses a plastic enclosure configured to protect and seal the battery cell monitor chipset without preventing electrical connection to the battery cell electrodes (claim 9, lines 82-83).
 	Regarding claim 21, Troesch discloses wherein the battery cell data includes battery cell lifecycle data indicative of battery cell lifecycle status (lines 141-143).
	Regarding claim 22, Troesch in view of Kudo discloses wherein the controller is configured to close a self-discharge switch to prepare the battery cell for recycling in response to certain battery cell lifecycle data (Kudo, ¶ 0034-0035).
Regarding claim 23, Troesch discloses wherein the controller is selectively configurable for workflow specific data collection (¶ 0011).
 	Regarding claim 24, Troesch discloses wherein the controller is selectively configurable for recycling specific data collection during a recycling battery cell test process (¶ 0002, 0010).
 	Regarding claim 25, Troesch discloses wherein the battery cell data includes battery cell history information collected over the battery cell lifecycle (¶ 0002, 0010).
 	Regarding claim 26, Troesch discloses wherein the controller is configured to set a recycling threshold based on battery capacity changes over time (¶ 0010 and line 329-330).
 	Regarding claim 27, Troesch discloses an arbitration interruption logic module, wherein the memory is dual ported read/write memory and the arbitration interruption logic module is configured to control read/write access based upon a use case status identifier, the use case status identifier being selected from a group comprising at least two or more of including at least production, manufacturing, reuse, recycling, testing, and troubleshooting (¶ 0006, 0008, 0010).
 	
Allowable Subject Matter
 	Claims 28-40 are allowed.

Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859  
01/11/2022